Citation Nr: 1728869	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-18 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.

2.  Entitlement to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  An unappealed March 2003 Board decision denied service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.

2.  Evidence received since the March 2003 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.

3.  A bilateral knee disability was not noted at service entry.

4.  There is clear and unmistakable evidence that Osgood-Schlatter's disease and patellar tendonitis preexisted service.

5.  There is not clear and unmistakable evidence that Osgood-Schlatter's disease and/or patellar tendonitis were not aggravated during service.

6.  It is at least as likely as not that the Veteran's bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis is etiologically related to service.



CONCLUSIONS OF LAW

1.  The March 2003 Board decision, which denied the claim for service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis is final.  38 C.F.R. §§ 20.1100 (2003).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis are met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Analysis

New and Material Evidence 

The Veteran contends that he is entitled to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

The Board notes that in March 2003 the Board denied service connection for a bilateral knee disability, to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's March 2003 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 C.F.R. § 20.1100 (2003).

The evidence received since the March 2003 Board decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, a February 2012 VA examination report contains a medical opinion in favor of the claim.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Service Connection

The Veteran claims that service connection for a bilateral knee disability, to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis is warranted because although Osgood-Schlatter's disease preexisted service, it was aggravated during service, resulting in the current knee problems.  

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for a bilateral knee disability, to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis. 

In this case, no bilateral knee abnormality or disability was noted at service entry.  As such, the Veteran is presumed sound at service entrance.  Regarding whether the presumption of soundness may be rebutted in this case, a November 1974 service treatment record reflects complaints of a dull, aching, popping pain in the knees.  It was further noted that such pain had been present off and on since high school (for approximately two to three years).  A March 1975 service treatment record notes that the Veteran had a history of knee pain since grade school.  It was noted that he had seen a doctor four five times during the year prior to service induction.  Another service treatment record dated in May 1975 reflects that the Veteran has had knee complaints since childhood.  The impression was old patellar tendonitis with old Osgood-Schlatter's disease and residual low-grade tendonitis.  A November 1995 letter from a private physician, Dr. Kunkel, an orthopedic surgeon, notes that the Veteran had 24 years of knee symptoms and he had what appeared to be Osgood-Schlatter's disease.  A July 2002 VA examination report reflects that the Veteran had an obvious protuberant tibial tuberosity that was consistent with Osgood-Schlatter's disease.  A February 2012 VA examination report contains an opinion that the Veteran's Osgood-Schlatter's disease clearly and unmistakably existed prior to service.  Such evidence shows that the Veteran clearly and unmistakably had Osgood-Schlatter's disease prior to service. 
 
Next, the Board will address the question of whether the Veteran's Osgood-Schlatter's disease was clearly and unmistakably not aggravated by service.  As previously indicated, the service induction examination reflects normal examination of the lower extremities, with no mention of prior knee problems.  A November 1974 service treatment record reflects complaints of a dull, aching, popping pain in the knees.  It was noted that such pain had been present off and on since high school (for approximately two to three years).  A February 1975 service treatment record reflects that the Veteran complained of pain and aching in his knees for two years.  In early March 1975, he complained of both knees hurting and said that he had previous injury.  He denied any trauma.  At one clinic visit in March 1975 he complained of pain and weakness in both knees over the past five days and said he had a long history of problems with both knees since high school.  At the next visit, also in early March 1975, he gave a history of pain in his knees since grade school and reported that he had seen private physicians four to five times during the year prior to service.  Physical examination was normal except for complaints of pain on palpation of lower poles of the patellae and over both tibial tubercles.  The impression was doubt any pathology, possibly minimal chondromalacia.  When seen in mid-March 1975, he complained of aching pain in both knees for several years.  He reported the pain was aggravated by activity and prolonged sitting.  In a March 1975 referral for an orthopedic consultation, the reason for the request was reported as knee pain since grade school with recent exacerbation by PT test.  X-rays were reportedly normal.  At a May 1975 orthopedic consultation, it was noted that the Veteran had a history of knee pain in the region of the tibial tubercle since childhood and had now been having pain with activity.  Examination revealed tibial tubercle tenderness.  The orthopedist stated that X-rays showed calcification of the patellar tendon near the insertion.  The impression was old patellar tendonitis with old Osgood-Schlatter's disease and residual low-grade tendonitis. 

In May 1975, the Veteran was placed on a permanent medical profile due to bilateral chronic patellar tendonitis with old Osgood-Schlatter's disease.  He was permanently restricted to no marching over twenty minutes, no forced marching over thirty minutes, and no running over fifteen minutes.  This profile stayed in effect until the Veteran's service discharge in 1976. 

Chronological service treatment records show that in late May 1975 the Veteran complained of continued knee pain, and Tylenol was added to his medications.  He visited the clinic three times in June 1975 with complaints of continued bilateral knee pain, but there were no objective findings upon examination.  The assessment was chronic tendonitis.  At the third visit in June 1975, it was noted that the Veteran wanted out of service. The examiner opined that the Veteran had a medical condition that was going to continue to give him problems and advised that he talk to his commanding officer about retention in the service.  Subsequent service medical records do not reflect complaints of knee pain.  At his discharge examination, which was performed in June 1976, the Veteran's lower extremities were evaluated as normal. 

At his May 2000 hearing, the Veteran testified that the Osgood-Schlatter's disease he had before service was growing pains and that he had not really been diagnosed with any other type of problem before service.  He stated that he thought that it was after basic and advanced infantry training that he started to have some trouble with his knees.  He also testified that when he was seen by a specialist in service in Heidelberg, the specialist determined he had severe tendonitis and Osgood-Schlatter's disease.  He indicated that because of the tendonitis he was put on a medical profile for the rest of his time in service.  He stated that he continued to have treatment for his knees after service and was told he had tendonitis, and he testified that it started turning into chronic arthritis.  The Veteran further testified that he began work as a mail carrier for the United States Postal Service (USPS) shortly after discharge from the service.  He stated that he informed the USPS physician that he had knee problems, but was passed by the physician, as it was an "opportunity to get a good job and use my military time in this job."  The Veteran also stated that he saw numerous physicians after service regarding his knee problems, but had been unable to locate those records. 

The first medical record of post-service treatment associated with the Veteran's claims folder is dated in March 1992 and reflects complaints of a twisted knee.  X-rays were negative, and it was noted that the Veteran chose to return to work, but "perhaps cut down on overtime."  He was next seen in September 1995 with complaints of aching and throbbing in his knees.  Examination revealed crepitance in both knees, and the physician's assessment was patellofemoral syndrome.  He returned in October 1995 with continuing complaints of numbness and pain in his knees, and X-rays reportedly showed no change since 1992.  The physician recommended that the Veteran be referred to a specialist. 

Dr. Kunkel, an orthopedist, saw the Veteran in November 1995.  In a letter to another physician, Dr. Kunkel stated that the Veteran complained of his knees giving out, pain and locking.  He said the Veteran had had symptoms for about 24 years and had what appeared to be Osgood-Schlatter's as a youngster.  On examination of the right knee there was minimal tenderness over the old Osgood-Schlatter's and minimal tenderness of the joint line.  On examination of the left knee, there was a minimal effusion and exquisite pain on the medial joint line, crepitation of the medial compartment with a valgus stress, and 1+ patellofemoral crepitus.  Dr. Kunkel stated that clinically, the Veteran had a medial meniscus tear of the left knee, which was very symptomatic, and he recommended surgery. 

Subsequent records show that in January 1996 Dr. Kunkel performed an arthroscopy of the left knee, at which time loose bodies were noted in the knee.  A chondroplasty of the medial femoral condyle as well a microfracture of the weight-bearing surface of the medial femoral condyle was performed.  The definitive diagnosis was that of a full thickness chondral injury of the medial femoral condyle. 

A problem sheet from MetroHealth shows that the Veteran was seen with complaints of bilateral knee pain in late July 1996.  He reported increasing pain in his left knee after return to work following his arthroscopy and complained of pain in his right knee with occasional giving way.  X-rays of the right knee reportedly revealed degenerative changes.  After examination, the assessment was arthritis of the right knee, questionable meniscal injury of the right knee and previous abrasion arthroplasty of the left knee.  He was referred to Dr. Kunkel. 

In August 1996, Dr. Kunkel saw the Veteran who at that time reported that he had fallen on his left knee and injured his right knee about three days earlier at work.  There was a little abrasion and soreness over the left patella, and there was mild effusion and joint line tenderness of the right knee.  X-rays showed some mild degenerative changes in the right knee.  Over the next several months, the Veteran continued to complain of right knee problems.  In May 1997, Dr. Kunkel noted crepitus and a low-grade effusion in the right knee, which he said were suggestive of articular cartilage problems similar to the left knee.  Dr. Kunkel noted that the Veteran had worked at the post office for about 21 years and had been in and out of trucks for at least 10 years.  He said he thought this contributed to the Veteran's current situation.  Within a few months, the Veteran underwent arthroscopy, chondroplasty, and osteochondral autograft of the medial femoral condyle of the right knee. 

In a December 1997 letter to the postal service, Dr. Kunkel stated that the Veteran had indicated that he believed that chronic wear and tear on his knees due to his prolonged standing, walking and occupation as a mail carrier had contributed to his articular cartilage breakdown.  Dr. Kunkel stated that it was his opinion that the Veteran's employment as a mail carrier certainly had causation in his current condition and had accelerated his articular cartilage deterioration. 

Later records from Dr. Kunkel show that the Veteran continued to complain of bilateral knee pain.  In an office note dated in October 1998, Dr. Kunkel stated that the Veteran had fairly significant chondromalacia of both patellae.  In January 1999, the Veteran underwent arthroscopy, chondroplasty of the patella and osteochondral autograft of the medial femoral condyle of the left knee.  In an office note dated in June 1999, Dr. Kunkel noted minimal crepitus in the left knee with occasional aching.  He also stated that the Veteran had crepitus in the right patellofemoral joint and aching in the right knee with standing and heavy work.  Dr. Kunkel stated that the Veteran would have some permanent aching in the knees.  He said that the Veteran had articular cartilage loss from his occupation and degeneration of his articular cartilage. 

In an office noted dated in June 2000, Dr. Kunkel noted that the Veteran reported that he continued to have a sensation of giving out in both knees, which was pain related.  Dr. Kunkel stated that the Veteran was known to have chronic articular cartilage changes and deterioration in both knees in the femoral condyle and patellofemoral joint.  Dr. Kunkel stated that the Veteran asked him to forward a note to the Disabled American Veterans indicating that his deterioration in his knees was a result of chronic wear and tear and deterioration of articular cartilage, but was not specifically related to his diagnosis of Osgood-Schlatter's and patellar tendonitis that was noted when he was in the military.  The office note shows that copies of the note were sent to the U.S. Postal Service, the U.S. Department of Labor and the Disabled American Veterans. 

Later records from Dr. Kunkel show that in December 2000 the Veteran underwent arthroscopy, chondroplasty of the patella, chondroplasty of the medial femoral condyle and removal of loose bodies in the left knee.  In February 2001, he underwent a right knee arthroscopy with a microfracture technique, chondroplasty of the patella and medial femoral condyle.

A July 2002 VA examination report reflects a diagnosis of bilateral knee osteoarthritis with previous Osgood-Schlatter's disease.  The examiner noted that there was evidence in service of symptoms of Osgood-Schlatter's and tendonitis with pain over the tibial tubercle.  The examiner opined that the current bilateral osteoarthritis is a separate disease entity.  The examiner opined that given that the complaints in service were Osgood-Schlatter's and tendonitis with pain over the tibial tubercle, it is at least as likely as not that the current bilateral osteoarthritis was not increased in severity during service beyond what would have been otherwise.  

An August 2003 private treatment record from Dr. Hudson indicates that the Veteran originally injured his knees on July 1, 1995, and that everything relates back to that injury.  He has had three surgeries on the left knee and two on the right.

A December 2006 private treatment record from Dr. Garber reflects that the Veteran injured his knees in July 1995.  He has had knee pain for many years.  He has had surgery on both knees.  A total left knee arthroplasty was performed in March 2007.

A June 2007 disability claim form indicates that the Veteran has a current diagnosis of post left knee unicondylar replacement.  A U.S. Department of Labor request from August 2008 requests information regarding injury dated July 1, 1995.  

Private treatment records dated in July 2007 and April 2008 continue to note diagnoses of bilateral knee osteoarthritis.  There is no mention of Osgood-Schlatter's disease.  

A January 2010 MRI study reflects a diagnosis of severe osteoarthritis in the medial compartment with high full grade thickness cartilage, subchondral cystic change and reactive marrow edema.  

A February 2010 private treatment record (scheduling surgery for right knee arthroplasty) reflects a diagnosis of degenerative joint disease of the right knee, right knee pain, and unresolved Osgood-Schlatter's disease of the right knee.  In March 2010 the Veteran underwent a total right knee arthroplasty.

A July 2011 private treatment record reflects that the Veteran presented with knee pain.  It was noted that the knee pain has been ongoing since 1975.  

An August 2011 letter from the Veteran's private physician, Dr. Garber, notes that the Veteran had been a patient regarding his osteoarthritis for five years.  Dr. Garber noted that the Veteran has unresolved Osgood-Schlatter's disease in the right knee.  Dr. Garber noted that Osgood-Schlatter's disease is usually diagnosed in childhood between the ages of 11 and 13.  It usually resolves spontaneously; however, occasionally it does not resolve in the teenage years and it can become a chronic problem for an adult.  Dr. Garber opined that the strenuous nature of the military service has likely been an aggravating factor to his knees- both to Osgood-Schlatter's disease and to patellar tendonitis.

A February 2012 VA examination report reflects that the Veteran's Osgood-Schlatter's disease was aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner opined that the profile the Veteran was placed on in May 1975 shows aggravation.  Another February 2012 VA examination report reflects that it is at least as likely as not that the Veteran's current knee disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had numerous knee complaints in service in 1975 and was on profile during service for his knees; he should not have been doing any running or marching for a period of time.    

A November 2015 VA examination opinion report reflects an opinion that it is less likely than not that the Osgood-Schlatter's disease and patellar tendonitis was aggravated beyond natural progression during service.  The examiner noted that the Veteran had approximately the same number of medical visits for his knees in the year prior to service (reportedly four to five visits) as he did in 1975 in service (six visits).  The examiner opined that this tends to show persistence of the Osgood-Schlatter's disease, rather than exacerbation.  Additionally, the examiner pointed out that there is no evidence of medical complaints/evaluation of Osgood-Schlatter's or patellar tendonitis in the two decades following service.  Again, the examiner found this to be evidence that there was no aggravation during service.  The report also reflects an opinion that the current knee disability to include arthritis is less likely as not incurred in or caused by service or any incident of service.  The examiner noted that there was no evidence in service of arthritis of the knees, and no evidence of any incident during service likely to cause arthritis of the knees; there is also no evidence of any relationship between the current arthritis and Osgood-Schlatter's or patellar tendonitis that he had in the past.  The examiner further noted that private medical records from 1995 and 1996 show a definitive diagnosis, based upon direct observation during left knee surgery, of full thickness chondral injury of the medial femoral condyle.  A diagnosis of Osgood-Schlatter's disease was not made.  Additionally, an October 1997 private medical note reflects a pre-operative and post-operative diagnosis of chondral defect medial femoral condyle and patella of the right knee.  Similarly, the examiner found that this note indicates that the right knee disability is chondral defect medial femoral condyle and patella, not Osgood-Schlatter's or patellar tendinitis.  It was also noted that the Veteran's post-service private treatment records nearly all reflect current diagnoses of osteoarthritis and do not mention Osgood-Schlatter's disease or tendonitis.  Moreover, the post-service medical evidence reflecting osteoarthritis of the knees focuses on a July 1995 work-related knee injury and not military service.  With regard to the August 2011 letter from Dr. Garber, the examiner noted that there is no accompanying physical examination report, there is no explanation as to why all of a sudden Osgood-Schlatter's disease was recognized as unresolved after years of medical treatment records failing to mention it still being unresolved, and Dr. Garber does not connect the Osgood-Schlatter's disease of the current arthritis.  The examiner opined that Dr. Garber's letter does not indicate that any current symptoms of Osgood-Schlatter's disease are due to an exacerbation of this pre-existing condition during a temporally remote period of service.

After review of the evidence, the Board finds that there is not clear and unmistakable evidence of a lack of in-service aggravation to overcome the presumption of soundness.  In this regard, there are conflicting medical opinions of record.  Initially, the Board notes that the August 2011 letter from the Veteran's private physician, Dr. Garber, and the February 2012 VA examination report both contain opinions that the Veteran's Osgood-Schlatter's disease was aggravated during service.  The February 2012 VA examiner stated that the permanent profile in service indicates aggravation of the knee problems during service.  Dr. Garber explained that normally Osgood-Schlatter's disease resolves itself during the teenage years, but that sometimes it remains unresolved.  Dr. Garber explained that the Veteran has unresolved Osgood-Schlatter's disease, and that the strenuous nature of military service aggravated his Osgood-Schlatter's disease and patellar tendonitis.  In contrast, the November 2015 VA examiner opined that because the Veteran had approximately the same number of medical visits for his knees in the year prior to service (four to five visits) as he did during service (six), this shows that there was no aggravation of the Veteran's knee disabilities during service.  The November 2015 VA examiner argued that Dr. Garber's letter is not accompanied by any physical examination, it contains no explanation as to why the Osgood-Schlatter's is unresolved after years of it not being mentioned, and it does not explain why any current symptoms due to Osgood-Schlatter's would be due to exacerbation during the temporally remote period of military service.  The November 2015 VA examiner further argues that the February 2012 VA examiner's opinion is limited by the lack of any information after 1975.  

The Board finds that the record clearly shows that the Veteran served on active duty for a little over a year before he had continuous knee problems, which resulted in him being placed on a permanent medical profile.  While there is no finding of any knee disability or evidence of knee complaints at service discharge, the Board does not find this dispositive on the issue of aggravation during service.  In this regard, no knee disability was found at service entrance, yet it has been concluded that a preexisting condition was clearly and unmistakably present at that time.  Moreover, despite the lack of documentation of knee complaints in the two decades after service (as noted by the November 2015 VA examiner), the Board notes that the medical records from the 1990s reflect that the complaints of knee pain had been ongoing since service.  Importantly, there are no medical records in the claims file from the (approximately) two decades immediately following service.  As such, the lack of any medical evidence during this time cannot be weighed against the Veteran in terms of a finding of lack of knee complaints during this time, especially when the post-service medical evidence of record does reflect ongoing complaints since service.  (Moreover, the Veteran testified that although he tried to obtain medical records from this time period, he was unable to do so.)  

In sum, the Board finds that the medical evidence on the point of aggravation is at least in equipoise.  The Board finds especially convincing Dr. Garber's August 2011 letter, as it explains the nature of Osgood-Schlatter's disease; the fact that it occasionally does not resolve and becomes a chronic problem for an adult, coupled with the opinion that the strenuous nature of military service would have aggravated this knee disability weighs significantly against a finding of clear and unmistakable evidence that there was no aggravation during service.  On this evidentiary record, the Board simply cannot conclude that the Veteran's Osgood-Schlatter's disease (and/or patellar tendonitis) obviously was not aggravated during service.  As such, the presumption of soundness is not rebutted and the case proceeds on a direct incurrence basis.  

As noted above, the Veteran was diagnosed with Osgood-Schlatter's disease and patellar tendonitis in service in 1975, and he was placed on permanent medical profile due to such.  He has reported ongoing knee problems ever since 1975 and is currently diagnosed with unresolved Osgood-Schlatter's disease and osteoarthritis of the knees.  The Veteran claims that the unresolved Osgood-Schlatter's disease turned in to osteoarthritis.  The medical evidence of record reflects that (according to the July 2002 VA examiner) the osteoarthritis is a separate disease entity from the Osgood-Schlatter's disease and patellar tendonitis.  The November 2015 VA examiner opined that the osteoarthritis is less likely than not related to service and the February 2012 VA examiner opined that it is at least as likely as not that the osteoarthritis is related to service.  Both opinions are accompanied by well-reasoned rationales (although the November 2015 VA examination report is much more extensive).  Unfortunately, the November 2015 VA examiner did not address the fact that the Veteran has had ongoing knee complaints since 1975 in rendering the opinion against the claim, and in fact, the November 2015 VA examiner pointed to the "lack" of documentation in the medical records of any knee complaints/evaluations in the first two decades after service as a justification for the opinion against the claim.  Similarly, it is unfortunate that the February 2012 VA examiner did not address the post-service work-related knee injuries.  

Under the circumstances, the Board could remand the case for a medical opinion.  However, the Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159 (c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this case, the evidence is in relative equipoise with regard to whether the Veteran's bilateral knee disability is etiologically related to service.  Therefore, in giving the benefit of the doubt to the Veteran, service connection has been established for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis is reopened; the appeal is granted to this extent.

Entitlement to service connection for a bilateral knee disability to include Osgood-Schlatter's disease, chronic tendonitis, and arthritis is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


